DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE PROCESSING APPARATUS AND METHOD TO READ CARD AND PROVIDE AT LEAST A FUNCION USING SCANNER OR PRINTER FOR IMPROVING USER OPERABILITY --

 (End of amendment)

Allowable Subject Matter
4.        Claims 1-8 are allowed.

5.        The following is an examiner’s statement of reasons for allowance:
           The claim 1 is allowable over the prior arts of record (or cited or listed below) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “perform display control on the display device, wherein first control is performed as the display control in a case where the card information managed as the first information is read while the home screen is displayed, the first control being configured to display the screen for the function corresponding to the card information in a state that the corresponding setting value group is applied to the displayed screen, and wherein second control is performed as the display control in a case where the card information managed as the second information is read while the screen for the function provided by the image processing apparatus is displayed, the second control being configured to display the screen after updating the currently displayed screen into a state that the setting value group corresponding to the card information is applied to the displayed screen”, in combination with all other limitations as claimed.
           The claim 6 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “perform display control on the display device, wherein, as the display control, (1) in a case where the card information managed as the second information and associated with a first function is read while a screen for the first function provided by the image processing apparatus is displayed, the control is performed so as to update the currently displayed screen into a state that the setting value group corresponding to the card information is applied to the displayed screen, and (2) in a case where the card information managed as the second information and associated with the first function is read while a screen for a second function provided by the image processing apparatus is displayed, the control is performed so as to display the screen for the first function corresponding to the card information in a state that the corresponding setting value group is applied to the displayed screen”, in combination with all other limitations as claimed.
            The claim 7 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “performing display control on the display device, wherein first control is performed as the display control in a case where the card information managed as the first information is read while the home screen -4-Amendment for Application No.: Application No.: 17/211,334 Attorney Docket: 10209114US01 is displayed, the first control being configured to display the screen for the function corresponding to the card information in a state that the corresponding setting value group is applied to the displayed screen, and wherein second control is performed as the display control in a case where the card information managed as the second information is read while the screen for the function provided by the image processing apparatus is displayed, the second control being configured to display the screen after updating the currently displayed screen into a state that the setting value group corresponding to the card information is applied to the displayed screen”, in combination with all other limitations as claimed.
           The claim 8 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “performing display control on the display device, wherein, as the display control, (1) in a case where the card information managed as the second information and associated with a first function is read while a screen for the first function provided by the image processing apparatus is displayed, the control is performed so as to update the currently displayed screen into a state that the setting value group corresponding to the card information is applied to the displayed screen, and (2) in a case where the card information managed as the second information and associated with the first function is read while a screen for a second function provided by the image processing apparatus is displayed, the control is performed so as to display the screen for the first function corresponding to the card information in a state that the corresponding setting value group is applied to the displayed screen”, in combination with all other limitations as claimed.
           The dependent claims 2-5, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2014/0376029              c. US Pub 2008/0256459
            b. US Pub 2010/0071047              d. US Pub 2007/0220269

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                                                                                        /HARIS SABAH/Examiner, Art Unit 2674